

EXHIBIT 10.24.2
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “First Amendment”) by and
between Molson Coors Brewing Company, a Delaware corporation (the “Company”) and
Peter H. Coors (the “Executive”), is dated as of December 10, 2013, and amends
that certain Employment Agreement, dated as of January 1, 2009, by and between
the Company and Executive (the “Employment Agreement”).
RECITALS
A.    The Company and Executive entered into the Employment Agreement to set
forth the terms and conditions of Executive’s employment with the Company.
B.    The Company and Executive desire to amend the Agreement on the terms and
conditions contained herein.



    In consideration of the foregoing, the mutual promises contained herein, and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties hereto agree as follows:
AGREEMENT
1.Defined Terms. All terms defined in the Employment Agreement when used herein
shall have the same meaning as is given such terms in the Employment Agreement
unless expressly superseded by the terms of this First Amendment.
2.    Amendment to Section 4(b) of the Employment Agreement. Section 4(b) of the
Employment Agreement is hereby amended and restated to read as follows:
“(b)    Good Reason; Other Than for Cause.    If, during the Employment Period,
the Company shall terminate the Executive’s employment other than for Cause or
Disability or the Executive shall terminate employment for Good Reason:
(i)      The Company shall pay to the Executive in a lump sum in cash within
thirty (30) days after the Date of Termination the aggregate of the following
amounts:
     (A)      the Accrued Obligations;
     (B)      the amount equal to Executive’s Annual Base Salary through the end
of the Company’s fiscal year in which the Date of Termination occurs;
(C)      the amount equal to the product of (1) three and (2) the sum of the
Executive’s Annual Base Salary and the Average Bonus Amount; and
(D)      the amount equal to the product of (1) three and (2) 25% of the
Executive’s Annual Base Salary (which amount is in lieu of continuing employee



--------------------------------------------------------------------------------



benefits and perquisites (provided that Executive and his dependents shall
retain rights to any Accrued Obligations and to elect and maintain COBRA
coverage)).
For purposes of Section 4(b)(i)(C) above, the term “Average Bonus Amount” means
an amount equal to (i) the sum of the Annual Bonuses actually paid to Executive
(as determined prior to any reduction for tax or other withholdings) in the last
three completed fiscal years ended prior to the fiscal year in which the Date of
Termination occurs, divided by (ii) three.
            (ii)    With respect to any options, stock appreciation rights,
restricted stock, restricted stock units (including the Retention Award, but not
including Performance Awards, as defined in Section 4(b)(iii)) or other
stock-based awards (other than Performance Awards) held by the Executive under
the Company’s Incentive Compensation Plan, or any successor plan, on the Date of
Termination all restrictions on awards of restricted stock or restricted stock
units and other stock-based awards (other than stock options, stock appreciation
rights, and Performance Awards) will be canceled and such awards shall vest, and
all outstanding stock options and stock appreciation rights that have not fully
vested, shall vest and become immediately exercisable, in each case only to the
extent such awards were scheduled to become vested and exercisable during the
36-month period following the Date of Termination; provided, that with respect
to any stock options and stock appreciation rights, the options and stock
appreciation rights shall remain exercisable until the earlier of (x) the
expiration of the option or stock appreciation rights term or (y) one (1) year
after the Date of Termination; and provided further that any portion of any such
portion of any such awards that remains unvested after application of the
preceding provisions of this paragraph (ii) shall be forfeited as of the Date of
Termination and shall not thereafter become vested or exercisable.


(iii)    Any Performance Awards held by the Executive shall be governed by the
terms and conditions of the Incentive Compensation Plan, or any successor plan,
and any award notices and agreements evidencing the grant of the
Performance Awards. Notwithstanding any other provision in the Agreement to the
contrary, the Company covenants and agrees that any such award notices and
agreements will be structured (A) to provide that, in the event the Executive’s
employment is terminated under the circumstances described in this Section 4(b),
the Executive will be entitled to receive a pro rata portion of any portion of
the Performance Awards that the Executive otherwise would have received had the
Executive’s employment with the Company not terminated, based on actual
achievement of the performance goals established for the performance period to
which the Performance Awards relate, and (B) in a manner intended to comply
with, or otherwise be exempt from, Code Section 409A.


For purposes of this Section 4(b)(iii), the term “Performance Award” means any
award of performance share units or performance shares or any similar award that
vests or is paid out based on the achievement of specified performance measures,
is granted to the Executive after January 1, 2014, and is intended to satisfy
the requirements of Section 162(m) of the Code and the applicable treasury
regulations thereunder for certain performance-based compensation paid to
Covered Employees (as such term is defined under the Incentive



--------------------------------------------------------------------------------



Compensation Plan); provided that, notwithstanding any provision of this
Agreement to the contrary, the Executive’s Annual Bonus shall not be treated as
a Performance Award and will be governed by Section 4(b)(iv).


(iv)      The Company shall pay to the Executive a lump sum cash payment in an
amount equal to the Annual Bonus that the Executive otherwise would have
received had the Executive’s employment with the Company not terminated, based
on actual achievement of the performance goals established for the fiscal year
to which the Annual Bonus relates. Such payment will be made at the same time as
annual bonuses are paid to other senior executives or, if later, the date set
forth in Section 4(c); provided that, in any event, such payment will be made by
March 15 immediately following the last day of the fiscal year to which the
Annual Bonus relates.”


3.    No Further Modification. Except as specifically set forth in this
First Amendment, all of the terms and provisions of the Employment Agreement
shall remain unmodified and in full force and effect. In the event of any
conflict between the terms and conditions of the Employment Agreement, and the
terms and conditions of this First Amendment, the terms and conditions of this
First Amendment shall prevail.


[Signature Page Follows]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive and the Company have executed this First Amendment
as of the day and year first written above.


COMPANY:


MOLSON COORS BREWING COMPANY




By: /s/ Samuel D. Walker   
Name: Samuel D. Walker
Title: Global Chief People and Legal Officer






EXECUTIVE:








/s/ Peter H. Coors      
Peter H. Coors






